                                                      1 MICHAEL P. ADAMS (Pro Hac Vice)
                                                        madams@dykema.com
                                                      2 SHERRI A. WILSON (Pro Hac Vice)
                                                        swilson@dykema.com
                                                      3 DYKEMA GOSSETT PLLC
                                                        111 Congress Avenue, Suite 1800
                                                      4 Austin, Texas 78701
                                                        Telephone: (512) 703-6300
                                                      5 Facsimile: (512) 703-6399

                                                      6 ABIRAMI GNANADESIGAN (SBN 263375)
                                                        agnanadesigan@dykema.com
                                                      7 DYKEMA GOSSETT PLLC
                                                        333 South Grand Avenue, Suite 2100
                                                      8 Los Angeles, California 90071
                                                        Telephone: (213) 457-1800
                                                      9 Facsimile: (213) 457-1850

                                                     10 Attorneys for MH Sub I, LLC

                                                     11
                     LOS ANGELES, CALIFORNIA 90071




                                                                                    UNITED STATES DISTRICT COURT
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12
                                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                     13
                              SUITE 2100




                                                                                       SAN FRANCISCO DIVISION
                                                     14

                                                     15
                                                          EXPRESS MOBILE, INC.,                     Case No. 3:19-CV-3352-RS
                                                     16
                                                                      Plaintiff,                    STIPULATION AND ORDER
                                                     17                                             MODIFYING CASE MANAGEMENT
                                                               v.                                   SCHEDULING ORDER (DKT. 32)
                                                     18
                                                          MH SUB I, LLC,
                                                     19
                                                                      Defendant.
                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28

                                                                                                                      Case No. 3:19-CV-3352-RS
                                                           STIPULATION AND [PROPOSED] ORDER MODIFYING CASE MANAGEMENT SCHEDULING ORDER
                                                      1          IT IS HEREBY STIPULATED by and between Plaintiff Express Mobile, Inc. (“Express

                                                      2 Mobile”) and Defendant MH Sub I, LLC (“MH Sub”) as follows:

                                                      3          WHEREAS, the Court entered a Case Management Scheduling Order on September 13,

                                                      4 2019 (Dkt. 28);

                                                      5          WHEREAS, the Court entered a stipulation and order modifying the Case Management Scheduling

                                                      6 Order on February 5, 2020 (Dkt. 32);

                                                      7          WHEREAS, in light of the COVID-19 pandemic, the parties have agreed that it would be
                                                      8 mutually beneficial to modify the case schedule to allow the parties and their attorneys to

                                                      9 accommodate evolving changes to living and working conditions, including changes resulting

                                                     10 from state and city shelter-in-place orders, such as California’s Executive Order, issued March 19,

                                                     11 2020 and effective until further notice, mandating certain businesses to cease all activities except
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12 for Minimum Basic Operations. The parties will continue to work with each other to

                                                     13 accommodate each other’s needs which are directly caused by these unique circumstances that are
                              SUITE 2100




                                                     14 currently impacting the Court, counsel, and the parties and, if necessary, will promptly notify the

                                                     15 Court of any additional necessary schedule modifications;

                                                     16          WHEREAS, there has only been one schedule modification in this case;
                                                     17          NOW, THEREFORE, pursuant to Civil Local Rule 6-2, the parties hereby stipulate to the
                                                     18 following modifications to the current Case Management Scheduling Order:

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28

                                                                                                  2                    Case No. 3:19-CV-3352-RS
                                                            STIPULATION AND [PROPOSED] ORDER MODIFYING CASE MANAGEMENT SCHEDULING ORDER
                                                      1   Description                                    Current Deadline   Deadline
                                                      2   MH Sub I serves Invalidity Contentions and     3/18/2020          5/20/2020
                                                          Document Production
                                                      3   (LPR 3-3, 3-4)
                                                          Exchange of proposed terms for claim           4/1/2020           6/4/2020
                                                      4   construction
                                                          (LPR 4-1)
                                                      5
                                                          Exchange of proposed claim constructions       4/22/2020          6/22/2020
                                                      6   and extrinsic evidence, including any expert
                                                          reports for claim construction
                                                      7   (LPR 4-2)
                                                          Express Mobile serves Damages                  5/6/2020           7/8/2020
                                                      8   Contentions
                                                          (LPR 3-8)
                                                      9
                                                          Joint Claim Construction and Prehearing        5/13/2020          7/15/2020
                                                     10   Statement and exchange of any expert
                                                          rebuttal reports for claim construction
                                                     11   (LPR 4-3)
                     LOS ANGELES, CALIFORNIA 90071




                                                          MH Sub I serves Responsive Damages             6/3/2020           8/3/2020
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12   Contentions
                                                          (LPR 3-9)
                                                     13
                              SUITE 2100




                                                          Completion of claim construction discovery     6/12/2020          7/13/2020
                                                     14   (including depositions of any experts for
                                                          claim construction)
                                                     15   (LPR 4-4)
                                                          Express Mobile files Opening Claim             7/1/2020           9/3/2020
                                                     16   Construction Brief
                                                          (LPR 4-5(a))
                                                     17
                                                          MH Sub I files Responsive Claim                7/15/2020          9/17/2020
                                                     18   Construction Brief
                                                          (LPR 4-5(b))
                                                     19   Express Mobile files Reply Claim               7/22/2020          9/24/2020
                                                          Construction Brief
                                                     20   (LPR 4-5(c))
                                                     21   Claim Construction hearing                     8/14/2020          10/16/2020 at
                                                                                                                            10:00 am
                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28

                                                                                                 3                    Case No. 3:19-CV-3352-RS
                                                           STIPULATION AND [PROPOSED] ORDER MODIFYING CASE MANAGEMENT SCHEDULING ORDER
                                                      1 DATED: March 31, 2020                             Respectfully submitted,

                                                      2
                                                                                                          By:   /s/ Abirami Gnanadesigan
                                                      3
                                                                                                          ABIRAMI GNANADESIGAN (SBN 263375)
                                                      4                                                   agnanadesigan@dykema.com
                                                                                                          DYKEMA GOSSETT PLLC
                                                      5                                                   333 South Grand Avenue, Suite 2100
                                                                                                          Los Angeles, California 90071
                                                      6

                                                      7                                                   MICHAEL P. ADAMS (Pro Hac Vice)
                                                                                                          madams@dykema.com
                                                      8                                                   SHERRI A. WILSON (Pro Hac Vice)
                                                                                                          swilson@dykema.com
                                                      9                                                   DYKEMA GOSSETT PLLC
                                                                                                          111 Congress Avenue, Suite 1800
                                                     10                                                   Austin, Texas 78701

                                                     11                                                   Attorneys for Defendant MH Sub I, LLC
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12
                                                                                                          By:    /s/Jeffrey F. Craft
                                                     13
                              SUITE 2100




                                                                                                          JEFFREY FRANCIS CRAFT (SBN 147186)
                                                                                                          jcraft@devlinlawfirm.com
                                                     14                                                   DEVLIN LAW FIRM LLC
                                                                                                          1731 Fox Springs Circle
                                                     15                                                   Newbury Park, California 91320
                                                     16                                                   Attorneys for Plaintiff Express Mobile, Inc.
                                                     17

                                                     18
                                                                                           SIGNATURE ATTESTATION
                                                     19
                                                                 Pursuant to Civil Local Rule 5-1(i)(3), I hereby certify that concurrence in the filing
                                                     20
                                                          of this document has been obtained from each of the other Signatories shown above.
                                                     21
                                                          Dated: March 31, 2020.
                                                     22
                                                                                                                    By: /s/Abirami Gnanadesigan
                                                     23                                                                 Abirami Gnanadesigan

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28

                                                                                                  4                    Case No. 3:19-CV-3352-RS
                                                            STIPULATION AND [PROPOSED] ORDER MODIFYING CASE MANAGEMENT SCHEDULING ORDER
                                                      1 PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                                      2

                                                      3

                                                      4

                                                      5 Dated:          4/3/2020
                                                      6
                                                                                                The Honorable Richard Seeborg
                                                      7                                         UNITED STATES DISTRICT JUDGE

                                                      8   117318.000004 4825-0225-7592.2

                                                      9

                                                     10

                                                     11
                     LOS ANGELES, CALIFORNIA 90071
DYKEMA GOSSETT LLP
                       333 SOUTH GRAND AVENUE




                                                     12

                                                     13
                              SUITE 2100




                                                     14

                                                     15

                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28

                                                                                                   5                    Case No. 3:19-CV-3352-RS
                                                             STIPULATION AND [PROPOSED] ORDER MODIFYING CASE MANAGEMENT SCHEDULING ORDER
